Exhibit 10.2

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “SETTLEMENT AGREEMENT”) is entered into effective
on January 27, 2010, by and between Plaintiffs-Appellees ACACIA RESEARCH
CORPORATION and COMBIMATRIX CORPORATION (“PLAINTIFFS”), and Defendant-Appellant
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA (“NATIONAL UNION”), with
reference to the following facts:

 

R E C I T A L S

 

A.                                                                                                      
Effective January 22, 1999, NATIONAL UNION issued to PLAINTIFFS its Directors,
Officers and Corporate Liability Insurance Policy, D & O Gold No. 857-85-90.
(hereinafter referred to as the “POLICY”).

 

B.                                                                                                      
On November 28, 2000, Nanogen, Inc., sued CombiMatrix Corporation and Dr. Donald
D. Montgomery in United States District Court for the Southern District of
California as Case Number 00CV2369JM (RBB), which was subsequently submitted as
a Claim to NATIONAL UNION under the POLICY and assigned Claim Number 297-011357
(hereinafter the “CLAIM”), and which lawsuit was thereafter settled.

 

C.                                                                                                      
On April 22, 2005, ACACIA RESEARCH CORPORATION filed its Complaint against
NATIONAL UNION in the Superior Court of the State of California for the County
of Orange. The case was subsequently removed by NATIONAL UNION to the United
States District Court for the Central District of California, Western Division,
and PLAINTIFFS thereafter prosecuted the action as Case Number SA CV 05-501 PSG
(MLGx) (hereinafter referred to as the “ACTION”).

 

1

--------------------------------------------------------------------------------


 

D.                                                                                                           
On May 22, 2008, the Court entered its Amended Judgment in the ACTION in favor
of PLAINTIFFS and against NATIONAL UNION (hereinafter referred to as the
“JUDGMENT”).

 

E.                                                                                                            
On May 20, 2008, NATIONAL UNION filed its Notice of Appeal, which appeal remains
pending before the United States Court of Appeals for the Ninth Circuit as Case
Number 08-55834 (hereinafter referred to as the “APPEAL”).

 

F.                                                                                                             
PLAINTIFFS and NATIONAL UNION are collectively referred to herein as the
“PARTIES.”

 

G.                                                                                                           
The PARTIES are now desirous of resolving their dispute, and to conclude the
ACTION.

 

AGREEMENT

 

WHEREFORE, in consideration of the covenants, conditions, acknowledgments,
representations, and promises set forth herein, the adequacy and sufficiency of
which consideration is hereby expressly acknowledged by the Parties, it is
agreed to, by and between the PARTIES, as follows:

 

1.                                                                                                             
Terms of Payment. No later than February 12, 2010, NATIONAL UNION shall pay to
PLAINTIFFS the sum of Twenty-Five Million Dollars ($25,000,000.00).

 

2.                                                                                                             
Form of Payment. The PAYMENT of $25,000,000.00 shall be made by NATIONAL UNION
to PLAINTIFFS no later than February 12, 2010, by a wire transfer to the
Corbett, Steelman & Specter Attorney Client Trust Account, Account # 02 02
000287, Routing # (ABA #) 122243703, at Commerce National Bank, 4040 MacArthur
Boulevard, Suite 100, Newport Beach, CA 92660, (949) 474-1020.

 

2

--------------------------------------------------------------------------------


 

3.                                                                                                             
Effect of Settlement on Judgment. NATIONAL UNION’s timely PAYMENT, as above,
shall fully satisfy NATIONAL UNION’s obligations to PLAINTIFFS under the POLICY
and under the JUDGMENT. Timely payment as set forth in Paragraphs 1 and 2 above
shall be treated as a material term of the SETTLEMENT AGREEMENT, and time shall
be treated as of the essence. The failure of NATIONAL UNION to make such payment
shall permit PLAINTIFFS to recover collection of the JUDGMENT in full. In the
event that NATIONAL UNION makes the PAYMENT set forth in Paragraph 1, above, in
full, by February 12, 2010, then PLAINTIFFS shall cause to be executed and shall
file a joint stipulated dismissal of the ACTION with prejudice, pursuant to
Federal Rule of Civil Procedure 41, no later than February 19, 2010. The PARTIES
shall take all other actions necessary to ensure that the Dismissal is entered
by the Clerk of the United States District Court.

 

4.                                                                                                             
Dismissal of Appeal with Prejudice. Upon the execution and delivery of this
SETTLEMENT AGREEMENT, NATIONAL UNION shall immediately cause to be executed a
“Joint Request for Dismissal (with Prejudice)” of the APPEAL, and shall further
cause such Dismissal to be filed with the United States Court of Appeals for the
Ninth Circuit no later than January 28, 2010. The PARTIES shall take all other
actions necessary to ensure that the Dismissal is entered by the Clerk of the
United States Court of Appeals for the Ninth Circuit. As part of the Joint
Request for Dismissal, the PARTIES will withdraw all requests for sanctions
currently pending in the Ninth Circuit, including but not limited to the motion
that PLAINTIFFS filed with that Court on January 14, 2009, as resolved in part
in that Court’s order of March 16, 2009.

 

3

--------------------------------------------------------------------------------


 

5.                                                                                                             
Further Action by the PARTIES. In addition to executing this SETTLEMENT
AGREEMENT, making the PAYMENT set forth above, and executing and filing the
Dismissals, each of the PARTIES further agrees to do all other things necessary,
if any, including, but not limited to, the execution of any additional documents
necessary to effectuate the intent and purposes of the SETTLEMENT AGREEMENT, to
cause entry of the above-referenced Dismissals, and so as to cause the ACTION
and the APPEAL to be dismissed with prejudice, upon the occurrence of the
conditions specified, and pursuant to the terms, set forth herein.

 

6.                                                                                                             
Mutual Releases.

 

a.              Release of NATIONAL UNION. PLAINTIFFS, on their own behalf and
on behalf of their officers, directors, parents, subsidiaries and affiliated
corporations, present and former agents, employees, independent contractors,
attorneys, predecessors, successors, and assigns, and each of them, and all of
those claiming by, through, under or in concert with it, or any of them, hereby
absolutely, forever and fully, generally and specifically release and discharge
NATIONAL UNION, and its present and former agents, employees, attorneys,
independent contractors, officers, directors, parents, subsidiaries and
affiliated corporations, predecessors, successors and assigns, and each of them,
from any and all claims, contentions, rights, debts, liabilities, demands,
accounts, accountings, reckonings, obligations, duties, promises, costs,
expenses (including but not limited to, attorneys’ fees), liens, subrogation
rights, indemnification rights, damages, losses, actions, and causes of action,
of any kind whatsoever, whether based upon contract, tort, statute or any other
legal or equitable theory of recovery, and whether fixed or contingent, matured
or unmatured, liquidated or unliquidated, known or unknown, suspected or
unsuspected, which are based upon, arising out of, or in any way related to,
directly or indirectly, the POLICY, the ACTION, or the CLAIM giving rise
thereto.

 

4

--------------------------------------------------------------------------------


 

b.              Release of PLAINTIFFS. NATIONAL UNION, on its own behalf and on
behalf of its officers, directors, parents, subsidiaries and affiliated
corporations, present and former agents, employees, attorneys, predecessors,
successors, and assigns, and each of them, and all of those claiming by,
through, under or in concert with it, or any of them, hereby absolutely, forever
and fully, generally and specifically release and discharge PLAINTIFFS and their
present and former agents, employees, attorneys, independent contractors,
officers, directors, parents, subsidiaries and affiliated corporations,
partners, joint venturers, attorneys, predecessors, successors and assigns, and
each of them, from any and all claims, contentions, rights, debts, liabilities,
demands, accounts, accountings, reckonings, obligations, duties, promises,
costs, expenses (including but not limited to, attorneys’ fees), liens,
subrogation rights, indemnification rights, damages, losses, actions, and causes
of action, of any kind whatsoever, whether based upon contract, tort, statute or
any other legal or equitable theory of recovery, and whether fixed or
contingent, matured or unmatured, liquidated or unliquidated, known or unknown,
suspected or unsuspected, based upon, arising out of, or in any way related to,
directly or indirectly, the POLICY, the ACTION or the CLAIM giving rise thereto.

 

7.                                                                                                             
Waiver of California Civil Code Section 1542. The PARTIES hereby waive any and
all rights or benefits which they may have with respect to their respective
claims under Section 1542 of the California Civil Code, which provides that:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

5

--------------------------------------------------------------------------------


 

The PARTIES hereby represent and warrant that they understand the effect of this
waiver and of Civil Code Section 1542 and that they are represented and have
been fully advised of the effect of this general release by an attorney licensed
to practice law.

 

8.                                                                                                             
Release of Unknown Claims. The PARTIES acknowledge that they may hereafter
discover claims and/or facts now unknown or unsuspected, or in addition to, or
different from, those which they now know or believe to be true at present with
respect to the POLICY or the ACTION. Nevertheless, the PARTIES intend by the
releases in this SETTLEMENT AGREEMENT to release fully, finally, and forever all
of their respective claims, whether such claims are known or unknown, suspected
or unsuspected, based upon the POLICY or the ACTION.

 

9.                                                                                                             
Releases Do Not Apply to SETTLEMENT AGREEMENT. The releases set forth above are
not intended to, and shall not, extend to, apply to or otherwise release, excuse
or discharge any rights, privileges, benefits, duties or obligations of any of
the PARTIES granted or existing by reason of, or otherwise arising under, this
SETTLEMENT AGREEMENT.

 

10.                                                                                                      
Representations and Warranties Regarding Claims. The PARTIES represent and
warrant to each other that they: (a) are the lawful owners of everything
released hereunder; (b) have all necessary power and authority to execute,
deliver and perform this SETTLEMENT AGREEMENT, including any necessary consent
or approval from any person, and including the absence of any duty or obligation
that would prevent, or be put in breach or default by, such Agreement; and
(c) have not heretofore transferred or attempted to transfer all or any part of
any such thing in any manner whatsoever, including by way of subrogation or
operation of law.

 

6

--------------------------------------------------------------------------------


 

The PARTIES agree to indemnify and hold harmless each other with respect to any
liability, cost, expense, or claim pertaining to or arising from any assertion
of any such obligation or transfer or lack of such power or authority.

 

11.                                                                                                 
Binding Effect. This SETTLEMENT AGREEMENT and all documents referred to herein,
shall bind and inure to the benefit of each of the PARTIES and their respective
successors. Except as expressly provided herein, this SETTLEMENT AGREEMENT is
not for the benefit of any person not: (a) a Party; (b) identified as a
beneficiary herein; or (c) identified herein as a person or entity released
hereby, and is not intended to constitute a third party beneficiary contract. A
person or entity shall be deemed identified herein only if referenced by name
(i.e., “John Jones”) or category (i.e., “successors,” “predecessors,” etc.).

 

12.                                                                                                 
Assignment of Rights.  Concurrent with the execution of this SETTLEMENT
AGREEMENT by the PARTIES, PLAINTIFFS shall execute and deliver to NATIONAL UNION
an Assignment and Assumption Agreement (“Assignment Agreement”) in the form
attached hereto as Exhibit A, pursuant to which PLAINTIFFS sell, transfer,
assign, convey, and set over unto NATIONAL UNION, and its affiliates, successors
and assigns, on a quitclaim basis, all of their rights, title, claims and
interest in and to reimbursement and/or payment of any kind under the Excess
Liability Policy issued by Royal Insurance Company of America to Acacia Research
Corporation, policy number P SF001831 (the “Royal Excess Policy”), and the
Excess Liability Policy issued by Federal Insurance Company to Acacia Research
Corporation, policy number 8158-94-96 KCO (the “Federal Excess Policy”) (jointly
the “EXCESS CARRIERS”), with respect to the actions and proceedings listed in
the Recitals herein.

 

7

--------------------------------------------------------------------------------


 

NATIONAL UNION shall have all right, title and interest including all claims,
actions, causes of action and/or remedies that the PLAINTIFFS have or may
hereafter have against the Royal Insurance Company of America under the Royal
Excess Policy and against Federal Insurance Company under the Federal Excess
Policy, including, but not limited to, the right to sue in the name of, or for
the benefit of, PLAINTIFFS, subject to all defenses and claims available to the
EXCESS CARRIERS against PLAINTIFFS or NATIONAL UNION. PLAINTIFFS hereby
represent and warrant that, other than the Policies issued by the EXCESS
CARRIERS, there are no other or additional excess or other policies pursuant to
which PLATINFFS will seek recovery for the events and acts which gave rise to
the CLAIM, the ACTION, and/or this AGREEMENT. PLAINTIFFS shall cooperate in all
respects as may be reasonably requested by NATIONAL UNION in providing any and
all assistance and documentary evidence to NATIONAL UNION, including, without
limitation, attendance on reasonable notice and without subpoena at examinations
before trial and at a trial and the production upon reasonable request by
NATIONAL UNION of documents, in respect of their claims, demands and causes of
action that it has or may hereafter have against the Royal Excess Policy and the
Federal Excess Policy, at NATIONAL UNION’s expense. PLAINTIFFS also covenant and
agree that they have neither assigned, nor expressly released nor expressly
discharged the Royal Excess Policy or the Federal Excess Policy. By this
assignment, PLAINTIFFS do not make any representation regarding the validity of
such claims, and NATIONAL UNION shall bear the sole risk, responsibility and
cost in prosecuting such claims, including the possibility that such claims may
be unsuccessful or without merit or subject to defenses or setoffs. This
Assignment shall be governed by and construed in accordance with the laws of the
State of California.

 

8

--------------------------------------------------------------------------------


 

13.                                                                                                      
No Precedential Value. This SETTLEMENT AGREEMENT is a compromise under the
unique circumstances presented herein, and shall have no precedential value with
respect to any other claim which has been or may be submitted for coverage under
any policy of insurance issued by NATIONAL UNION or any other member company of
American International Group.

 

14.                                                                                                      
Final Integrated Agreement. This SETTLEMENT AGREEMENT and the documents referred
to herein constitute the entire, final and binding understanding between the
PARTIES. There are no other statements or representations, written or oral,
express or implied, which have been made or received and relied upon in entering
into this SETTLEMENT AGREEMENT; and all prior discussions, statements, and
negotiations which have occurred prior to the Effective Date of this SETTLEMENT
AGREEMENT shall be deemed superseded by and merged into this SETTLEMENT
AGREEMENT, and shall not be used for any purpose whatsoever.

 

15.                                                                                                      
Understanding of Settlement; Voluntary Agreement. Each of the PARTIES
understands and agrees to this settlement, this SETTLEMENT AGREEMENT, and the
other terms and conditions contained herein, and in the other documents referred
to herein, and has relied upon its own judgment, belief, knowledge,
understanding and expertise after careful consultation with its own legal
counsel concerning the legal effect of this settlement and all of the terms of
this SETTLEMENT AGREEMENT. Each of the PARTIES enters into this SETTLEMENT
AGREEMENT, and the other terms and conditions contained herein, and the other
documents referred to herein, knowingly and voluntarily, in the total absence of
any fraud, mistake, duress, coercion, or undue influence and after careful
thought and reflection about this SETTLEMENT AGREEMENT, and the terms and
conditions contained herein, and the other documents referred to herein and,
accordingly, by signing this SETTLEMENT AGREEMENT, and the Dismissal, each Party
hereto signifies full understanding, agreement and acceptance thereof.

 

9

--------------------------------------------------------------------------------


 

Each of the PARTIES has fully and completely investigated the facts pertaining
to this settlement, SETTLEMENT AGREEMENT and all matters pertaining thereto as
deemed necessary by each.

 

16.                                                                                                      
Disclosure of Terms. The PARTIES agree that the terms of this SETTLEMENT
AGREEMENT, and all negotiations leading up to this AGREEMENT, will be considered
confidential. Unless required to make disclosure pursuant to the order of a
court or other government authority of competent jurisdiction, the PARTIES will
not disclose any of the terms or negotiations to anyone other than as necessary
to their directors, officers, employees, attorneys, accountants, auditors,
regulators, underwriters, governmental or administrative agencies, and/or
reinsurers, or as required by regulation or law governing the mandatory
disclosure by publicly traded companies, or the contents and disclosure of
financial statements. Before making disclosure of the SETTLEMENT AGREEMENT in
litigation, including but not limited to the fact of the SETTLEMENT AGREEMENT or
its terms, the Party seeking to make disclosure will make a good faith effort to
have a protective order entered governing any such disclosure. Notwithstanding
the foregoing, if any shareholder initiates communications with PLAINTIFFS
concerning the settlement, PLAINTIFFS may privately disclose the amount of the
settlement, but not the identity of the payor or any other information
concerning the settlement, its terms, or this SETTLEMENT AGREEMENT.

 

10

--------------------------------------------------------------------------------


 

17.                                                                                                      
Costs Associated with ACTION. The PARTIES expressly agree that they shall each
be liable and responsible hereafter for their own attorneys’ fees, costs and
expenses incurred in connection with the ACTION, the negotiation and execution
of the SETTLEMENT AGREEMENT and this settlement, and shall and do waive any
right to seek recovery thereof from any other Party hereto.

 

18.                                                                                                      
Ambiguities or Uncertainties. This SETTLEMENT AGREEMENT, and any ambiguities or
uncertainties herein, shall be equally and fairly interpreted and construed
without reference to the identity of the Party or Parties preparing this
document on the express understanding and agreement that the PARTIES
participated equally in the negotiation and preparation of this SETTLEMENT
AGREEMENT, or that each of the PARTIES have had equal opportunity to do so.
Accordingly, the PARTIES hereby waive the benefit of California Civil Code
Section 1654, and any successor or amended statute, providing that in cases of
uncertainty, the language of a contract should be interpreted most strongly
against the Party who caused the uncertainty to exist.

 

19.                                                                                                      
Survival of Executory Provisions. Any and all executory provisions of this
SETTLEMENT AGREEMENT and the documents referred to herein shall survive the
consummation of this settlement and shall continue in full force and effect
until fully performed and satisfied.

 

20.                                                                                                      
California Law. This settlement and SETTLEMENT AGREEMENT shall be governed by,
and construed and interpreted in accordance with, the laws of the State of
California, and any action relating hereto shall be filed in the Federal Court
for the Central District of the State of California.

 

11

--------------------------------------------------------------------------------


 

21.                                                                                                      
Severability. In the event that any provision(s) of this SETTLEMENT AGREEMENT as
applied to any of the PARTIES or to any circumstance should be adjudged by a
court of competent jurisdiction to be void, voidable, invalid or unenforceable,
such provision shall be deemed severed from this SETTLEMENT AGREEMENT and the
remaining portions hereof shall remain in full force and effect as if the
invalid or unenforceable provision(s) had not been a part of this SETTLEMENT
AGREEMENT.

 

22.                                                                                                      
Waiver, Modification and Amendment. No breach of this SETTLEMENT AGREEMENT, or
of any provision herein, can be waived except by an express written waiver
executed by the Party waiving such breach. Waiver of any one breach shall not be
deemed a waiver of any other breach of the same or other provisions of this
SETTLEMENT AGREEMENT. This SETTLEMENT AGREEMENT may be amended, altered,
modified or otherwise changed in any respect or particular only by a writing
duly executed by each of the PARTIES or their authorized representatives.

 

23.                                                                                                      
Multiple Counterparts. This SETTLEMENT AGREEMENT, and any document referred to
herein, may be executed in any number of counterparts, each of which may be
deemed an original and all of which together shall constitute a single
instrument.

 

24.                                                                                                      
Telefacsimile Signatures. This SETTLEMENT AGREEMENT, and any document referred
to herein and relating to it may be executed and transmitted to any of the
PARTIES by telefacsimile, which telefacsimile shall be deemed to be, and may be
utilized in all respects as, an original document for all purposes.

 

25.                                                                                                      
Captions. Sections, paragraphs and other captions or headings contained in this
SETTLEMENT AGREEMENT are inserted as a matter of convenience and for reference,
and in no way define, limit, extend or otherwise describe the scope or intent of
this SETTLEMENT AGREEMENT or any provision hereof and shall not affect in any
way the meaning or interpretation of this SETTLEMENT AGREEMENT.

 

12

--------------------------------------------------------------------------------


 

26.                                                                                                      
Recitals. The Recitals set forth at the beginning of this SETTLEMENT AGREEMENT
shall not be admissible to prove the truth of the matters asserted therein in
any action or proceeding involving any of the PARTIES (other than an action or
proceeding brought to enforce the terms of this SETTLEMENT AGREEMENT), nor do
any of the PARTIES intend such Recitals to constitute admissions of fact by any
of them.

 

27.                                                                                                      
Miscellaneous. In the language of this document and the documents referred to
herein, singular and plural numbers, and masculine, feminine and neuter genders,
shall be deemed to include all others, and the word “person” shall include
corporations, partnerships and every other entity, as the context may require.

 

28.                                                                                                      
Effective Date. The term “Effective Date” shall mean and refer to January 27,
2010, and this SETTLEMENT AGREEMENT shall be effective as of such date.

 

IN WITNESS WHEREOF, the PARTIES evidence their agreement, consent and acceptance
of this SETTLEMENT AGREEMENT by executing this SETTLEMENT AGREEMENT in the
spaces provided below:

 

 

DATED: January 27, 2010

ACACIA RESEARCH CORPORATION, a

 

Delaware Corporation

 

 

 

 

 

By:

/s/ Robert L. Harris

 

 

Robert L. Harris

 

Title:

President

 

13

--------------------------------------------------------------------------------


 

DATED: January 27, 2010

COMBIMATRIXCORPORATION,

 

a Delaware Corporation

 

 

 

 

 

By:

/s/ Amit Kumar

 

 

Amit Kumar

 

Title:

President

 

 

 

 

DATED: January 27, 2010

CHARTIS CLAIMS, INC., on behalf of NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PA,

 

a Pennsylvania insurance company

 

 

 

 

 

By:

/s/ Lauren Levy

 

 

Lauren Levy

 

Title:

Vice President

 

 

 

 

 

 

APPROVED AS TO FORM AND CONTENT:

 

 

 

 

 

 

 

 

CORBETT, STEELMAN & SPECTER

SIDLEY AUSTIN LLP

 

 

 

 

By:

/s/ Richard B. Specter

 

By:

/s/ Eric A. Shumsky

 

 

 

 

Eric A. Shumsky

 

Richard B. Specter

 

 

 

 

 

Attorneys for PLAINTIFFS

Attorneys for NATIONAL UNION

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

The undersigned, ACACIA RESEARCH CORPORATION AND COMBIMATRIX CORPORATION
(“Assignors”), hereby assign, transfer, sell, convey, and set over unto NATIONAL
UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PENNSYLVANIA (“Assignee”), on a
quitclaim basis, for good and valuable consideration, receipt of which is hereby
acknowledged by Assignors, all of Assignors’ rights, title, claims, and interest
in and to reimbursement and/or payment of any kind under the Excess Liability
Policy issued by Royal Insurance Company of America to Acacia Research
Corporation, policy number P SF00183, and the Excess Liability Policy issued by
Federal Insurance Company to Acacia Research Corporation, policy number
8158-94-96 KCO, (collectively the “Excess Policies”), subject to the terms and
conditions of this Assignment Agreement; and the Assignee hereby also agrees as
follows:

 

1.                                      In consideration of Assignee’s
agreements contained herein, the Assignors, subject to paragraph 3(A) hereof,
hereby assign to Assignee all of their legal rights under the Excess Policies to
recover reimbursement of legal fees, costs, and expenses incurred by Assignors,
together with any bad faith refusal to defend claims, and, subject to paragraph
3(B) hereof, hereby assigns to Assignee all of their legal rights under the
Excess Policies to recover indemnity for any judgment or settlement in any of
the Actions and Proceedings that are the subject of that certain Settlement
Agreement (“Settlement Agreement”) executed by the parties dated January 27,
2010 (the “Assignment”), under the Excess Policies, with respect to those claims
submitted under the policy issued by Assignee to Acacia Research Corporation
(the “Policy”) for certain legal proceedings that are the subject of the
Settlement Agreement.

 

1

--------------------------------------------------------------------------------


 

2.                                      The Assignors shall execute all papers
required and do everything that may be reasonably necessary to secure Assignee’s
rights pursuant to this Assignment Agreement, including the execution of such
documents as reasonably requested by Assignee to maintain a declaratory judgment
action under the Excess Policies in place, and instead, of Assignors. In the
event Assignee opts to pursue declaratory relief actions, Assignee shall have no
obligation to pay the wages of any employee of Assignors that may be required to
provide deposition or trial testimony in connection with such action. In the
event that any of Assignors’ employees requests legal counsel for deposition or
trial, in any action commenced by Assignee pursuant to this Assignment
Agreement, Assignee’s choice of counsel will represent such employee(s) and
Assignee will pay such counsel’s legal fees, costs, and expenses.

 

3.                                      (A) Actions for Recovery of Defense
Costs. By entering into this Assignment Agreement, Assignee is not obligated to
bring a declaratory judgment action or any claim under the Excess Policies. Even
if Assignee decides not to institute any such litigation for the recovery of
attorneys’ fees, costs, expenses, or bad faith refusal to defend claims,
Assignors agree that, in accordance with the terms of this Assignment Agreement,
they hereby waive the right to and cannot file any such an action against their
insurance carriers.

 

In the event Assignee decides to commence litigation under either of the Excess
Policies to seek reimbursement of attorneys’ fees, costs, expenses, or bad faith
penalties resulting from a duty to defend, Assignee shall have the sole
discretion to settle such claims. To the extent Assignee obtains a recovery of
legal fees, costs, expenses, or bad faith recovery arising from a refusal to
defend, under the Excess Policies„ by declaratory judgment or otherwise, the
Assignors acknowledge and agree that they have relinquished any and all rights
to such recovery to Assignee pursuant to this Assignment Agreement.

 

2

--------------------------------------------------------------------------------


 

(B) Actions for Recovery of Indemnity. Assignors assign to Assignee all rights
they may have under the Excess Policies with respect to any settlement or
judgment against Assignors, or any of them, in any of the actions or proceedings
which are the subject of the Settlement Agreement. Even if Assignee decides not
to institute any such litigation for recovery of indemnity, Assignors agree
that, in accordance with the terms of this Assignment Agreement, they hereby
waive the right to and cannot file any such an action against their insurance
carriers. To the extent Assignee obtains a recovery of indemnity, under the
Excess Policies, by declaratory judgment or otherwise, the Assignors acknowledge
and agree that they have relinquished any and all rights to such recovery to
Assignee pursuant to this Assignment Agreement.

 

4.                                      By this assignment, Assignors do not
make any representation regarding the validity of claims under the Excess
Policies and Assignee shall bear the sole risk, responsibility and cost in
prosecuting such claims, including the possibility that such claims may be
unsuccessful or without merit or subject to defense or setoff.

 

5.                                      Assignors agree to cooperate with
Assignee in the commencement and prosecution of a declaratory judgment action
under the Excess Policies, at Assignee’s sole expense. Assignee will provide
Assignors with copies of all pleadings filed in connection with such declaratory
judgment action, and the Assignors may associate with Assignee in prosecution of
the declaration judgment action to the extent that issues raised therein may
affect the reputation or day-to-day business of Assignors.

 

3

--------------------------------------------------------------------------------


 

Assignee agrees to refrain from taking any action which would be contrary to any
confidentiality agreement between the parties or any protective or other court
order in the actions and proceedings that are the subject of the Settlement
Agreement, if any.

 

6.                                      PLAINTIFFS hereby represent and warrant
that, other than the Policies issued by the EXCESS CARRIERS, there are no other
or additional excess or other policies pursuant to which PLATINFFS will seek
recovery for the events and acts which gave rise to the CLAIM, the ACTION,
and/or this AGREEMENT.

 

7.                                      In the event that a difference of
opinion arises between Assignors and Assignee as to any matters omitted from
this Assignment Agreement, the parties agree to use their best efforts to reach
a mutually acceptable resolution.

 

8.                                      No failure on the part of Assignee to
exercise, and no delay in exercising, any of its rights under this Assignment
Agreement shall be construed or deemed to be a waiver thereof.

 

9.                                      Assignors and Assignee agree that this
Assignment Agreement shall not constitute, nor be construed as: (I) an admission
by Assignee of any liability for or with respect to the actions and proceedings
that are the subject of the Settlement Agreement; (II) an admission by Assignee
that it has any liability for the actions or proceedings under the Policy;
and/or (III) a waiver by Assignors or Assignee of any of their respective
rights, privileges, and defenses under the Policy, at law or in equity, and all
such rights are mutually reserved.

 

10.                               If any part or parts of this Assignment
Agreement are determined to be null and void, the remainder of the Assignment
Agreement shall be given full force and effect.

 

4

--------------------------------------------------------------------------------


 

11.                               This Assignment Agreement shall not be
construed as a waiver by Assignors or Assignees of any of their rights,
privileges, and/or defenses, under the Policy, at law, and in equity, with
respect to any monies paid in satisfaction of the settlement that is the subject
of the Settlement Agreement.

 

12.                               This Assignment Agreement inures to the
benefit of Assignee, its successors and assigns forever.

 

13.                               The parties further agree that this Agreement
does not in any way resolve any indemnity issues under the Excess Policies, or
any of them, arising from the actions and proceedings that are the subject of
the Settlement Agreement.

 

14.                               This Agreement may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed an
original, but which together shall constitute one instrument. Delivery of
executed signature pages hereof by facsimile transmission shall constitute
effective and binding execution and delivery of this Agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignors and Assignee have duly executed this Agreement as
of this 27th day of January 2010.

 

ASSIGNOR ACACIA RESEARCH CORPORATION:

 

DATED: January 27, 2010

ACACIA RESEARCH CORPORATION, a

 

Delaware Corporation

 

 

 

 

 

By:

/s/ Robert L. Harris, II

 

 

Robert L. Harris, II

 

Title:

President

 

 

 

 

ASSIGNOR COMBIMATRIX CORPORATION:

 

 

 

DATED: January 27, 2010

COMBIMATRIX CORPORATION, a

 

Delaware Corporation

 

 

 

 

 

By:

/s/ Amit Kumar

 

 

Amit Kumar

 

Title:

President

 

 

 

 

ASSIGNEE NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PENNSYLVANIA:

 

 

DATED: January 27, 2010

CHARTIS CLAIMS, INC., on behalf of NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PA,

 

a Pennsylvania insurance company

 

 

 

 

 

By:

/s/ Lauren Levy

 

 

Lauren Levy

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------